                      IN THE UNITED STATES DISTRICT COURT FOR THE

                                          DISTRICT OF UTAH


    ALICIA KESLER,                                      ORDER UNREFFERING CASE FROM
                                                        MAGISTRATE JUDGE AND ORDER
               Plaintiff,                                      TO SHOW CAUSE

         v.
                                                                   Case No. 2:18-cv-469
    COUNTRYWIDE HOME LOANS, et al.,
                                                             Chief District Judge Robert J. Shelby
               Defendants.
                                                              Magistrate Judge Brooke C. Wells


              Plaintiff Alicia Kesler filed a Complaint against Defendants, alleging, among other

things, that Defendants fraudulently foreclosed on her home. 1 For the reasons discussed below,

the court enters this Order to Show Cause drawn to Kesler’s apparent failure to effect service of

her Complaint on Defendants.

              On June 11, 2018, Plaintiff Alicia Kesler sought Leave to Proceed in forma pauperis, 2

which Judge Wells granted. 3 Kesler then filed a Motion for Official Service of Process,

requesting an order directing the United States Marshal’s Service to serve process. 4 Judge Wells

denied Kesler’s motion without prejudice, ruling Kesler’s motion was incomplete because it did

not list the “names and addresses of the defendants she wants served in her motion.” 5 Kesler did




1
    Dkt. 16 at 37.
2
    Dkt. 1.
3
    Dkt. 2.
4
    Dkt. 5.
5
    Dkt. 50.
not file another motion listing the names and addresses of the Defendants. To date, the docket

reflects no timely service on any of the named Defendants.

            Kesler is a pro se litigant. Pro se litigants are held to less stringent standards than are

parties formally represented by lawyers. 6 However, a litigant’s “pro se status does not excuse

the obligation . . . to comply with the fundamental requirements of the Federal Rules of Civil . . .

Procedure.” 7 Rule 4(m) of the Federal Rules of Civil Procedure, requires that a plaintiff serve a

defendant “within 90 days after the complaint is filed.” 8 If the plaintiff fails to effect service

within the 90 days, “the court . . . on its own after notice to the plaintiff–must dismiss the action

without prejudice.” 9

            Kesler has not provided proof that she served the named Defendants in compliance with

Rule 4. Kesler filed her Amended Complaint on July 20, 2018. 10 Under Rule 4, she was

required to serve all Defendants by October 18, 2018. No proof of service for any Defendant has

been provided since Kesler filed this action. Kesler maintains that on June 15, 2018, “all parties

were served at their business address by the United States Postal Service.” 11 Kesler, however,

fails to provide proof of service, and that such service complies with Federal or State Rules of

Civil Procedure. 12

            Timely service is a prerequisite to prosecuting a case. Therefore, Kesler is ORDERED to

provide the court with proof that she lawfully and timely served all Defendants within ninety


6
 See Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 596, 30 L. Ed. 2d 652 (1972) (recognizing that pro se
pleadings are held to “less stringent standards than formal pleadings drafted by lawyers”).
7
    Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994).
8
    Fed. R. Civ. P. 4(m).
9
    Id.
10
     Dkt. 16.
11
     Dkt. 19 at 2.
12
     Federal Rule of Civil Procedure 4(e)(1) allows a part to be served by “following state law.”

                                                                 2
(90) days after filing her Amended Complaint. Kesler must provide this proof to the court by no

later than 5:00 p.m. on March 27, 2019. Failure to timely respond by the specified date and time

with the requested proof of lawful and timely service will result in dismissal of this case without

prejudice.

       SO ORDERED this 19th day of March, 2019.

                                              BY THE COURT:


                                              ________________________________________
                                              ROBERT J. SHELBY
                                              United States Chief District Judge




                                                     3
